Name: Council Regulation (EC) No 150/1999 of 19 January 1999 amending Regulation (EEC) No 2262/84 laying down special measures in respect of olive oil
 Type: Regulation
 Subject Matter: marketing;  processed agricultural produce;  economic policy;  budget
 Date Published: nan

 Avis juridique important|31999R0150Council Regulation (EC) No 150/1999 of 19 January 1999 amending Regulation (EEC) No 2262/84 laying down special measures in respect of olive oil Official Journal L 018 , 23/01/1999 P. 0007 - 0007COUNCIL REGULATION (EC) No 150/1999 of 19 January 1999 amending Regulation (EEC) No 2262/84 laying down special measures in respect of olive oilTHE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular, Article 43 thereof,Having regard to the proposal from the Commission (1),Having regard to the opinion of the European Parliament (2),Whereas, in accordance with Article 1(5) of Regulation (EEC) No 2262/84 (3), the Council, acting by a qualified majority on a proposal from the Commission, is to adopt before 1 January 1999 the method for financing actual expenditure of agencies as from the 1999/2000 marketing year;Whereas a three-year transitional period covering the reform of the market organisation of the olive-oil sector has been decided on as from the 1998/1999 marketing year; whereas work customarily entrusted to the agencies is to be carried out during the transitional period as well as during the first marketing year following that period; whereas, as a result, provision should be made for a Community contribution to the agencies' expenditure for the said period in order to ensure they can operate effectively and in accordance with the rules within the framework of the administrative autonomy provided for in Regulation (EEC) No 2262/84,HAS ADOPTED THIS REGULATION:Article 1 The last two subparagraphs of Article 1(5) of Regulation (EEC) No 2262/84 are hereby replaced by the following:'50 % of the agencies' actual expenditure over a period of three years starting from the 1999/2000 marketing year shall be covered by the general budget of the European Communities.Before 1 October 2001, the Commission shall consider the need to maintain the Community contribution to the agencies' expenditure and, where appropriate, shall present a proposal to the Council. In accordance with the procedure provided for in Article 43(2) of the Treaty, the Council shall decide before 1 January 2002 on any financing of the expenditure in question`.Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 19 January 1999.For the CouncilThe PresidentK.-H. FUNKE(1) OJ C 384, 10. 12. 1998, p. 22.(2) Opinion delivered on 13 January 1999 (not yet published in the Official Journal).(3) OJ L 208, 3. 8. 1984, p. 11. Regulation as last amended by Regulation (EC) No 2599/97 (OJ L 351, 23. 12. 1997, p. 17).